                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

BRANDON WILSON, #209737,                     )
                                             )
           Plaintiff,                        )
                                             )
   v.                                        )       CASE NO. 2:19-CV-003-WHA
                                             )
ALA. DEPT. OF CORRECTIONS,                   )
                                             )
           Defendant.                        )

                                         ORDER

        On February 19. 2019, the Magistrate Judge entered a Recommendation (Doc.

#5) to which no timely objection has been filed. After an independent review of the file

and upon consideration of the Recommendation, it is ORDERED that:

        1. The Recommendation of the Magistrate Judge is ADOPTED.

        2. This case is DISMISSED without prejudice for the plaintiff’s failure to comply

with an order of this court requiring that he file an amended complaint.

        A separate Final Judgment will be entered.

        DONE this 13th day of March, 2019.



                                /s/ W. Harold Albritton
                                 SENIOR UNITED STATES DISTRICT JUDGE
